Title: General Orders, 4 January 1800
From: Hamilton, Alexander
To: 


[New York] January 4th, 1800.
The General Court Martial, of which captain Amos Stoddart was President, having found James, alias Parker Hosmer, a private in the 2d Regiment of Artillerists and Engineers, guilty of repeated desertion, and having sentenced, that the pay now due him be made answerable for the expenses attending his apprehension; that he receive ninety-nine lashes upon his naked back, at three different times, within two days, thirty-three lashes at each time; have one half of his head shaved, and one eye-brow; and be publicly drummed out of the garrison with a halter round his neck, and rendered incapable ever again to serve in the army of the United States: major general Hamilton confirms the sentence and orders its execution.
Major general Hamilton takes this opportunity to remark, that not only a stoppage of pay equal to the expenses attending the pursuit or apprehension of deserters, should form part of every sentence, but that, agreeably to an act of Congress, dated May 30th, 1796, the absence of the culprit from his regiment or corps should be ascertained, and the full number of days intervening between the time of desertion and the sentence of the Court be added to the term, for which he was bound to serve.
Whether whipping and a discharge from the service, even in the most disgraceful manner, is the mode of punishment best calculated to prevent the crime of desertion, is a question which demands the consideration of future Courts Martial.
Hardened in infamy, and lost to shame, the discharged deserter waits only the moment when the disgraceful marks of his punishment shall disappear, to reinlist himself in some other corps, again to receive a bounty, and defraud the United States. Against offenders of this description what guard can be placed, or what punishment can be inflicted, sufficient to prevent a crime so ruinous to an army a desertion. Major general Hamilton is strongly inclined to believe, that hard labour for the term which remains to them to serve, and confinement in such manner as to clog all attempts if not bar all hope of escape, gives the fairest prospects of success. Should this opinion be adopted, Fort Independence, in the harbour of Boston, Ellis Island, in the harbour of New-York, and Fort Mifflin in the Delaware, are designated as places of safe confinement. Major General Pinckney will point out such places within the district under his command, as to him shall appear most proper; and Brigadier General Wilkinson will indicate those within the limits of his command. Punishment deferred, looses its intended effect; it is therefore ordered, that sentences of Courts Martial, when approved, shall immediately be carried into effect.
The commanding officers of Corps, Districts, and Posts, to whom the execution of such sentences shall belong, will be answerable that this order is complied with, and to prevent in future, milit[a]ry offenders from pleading ignorance of their duty, the commanding officer[s] of regiments, troops, and companies are made responsible, that the rules and articles for the better government of the troops of the United States are regularly read to the troops under their command, comformably to the first article of the eighteenth section.
Officers having in their service, soldiers, who do not belong to the regiment, battalion, or company under their immediate command, or to which they are attached, will return them to the corps from which they are taken. The practice, as injurious to the service, is forbidden in future.
All attestations of recruits, are to be sent to the deputy paymaster general at New-York.
On all letters, written on public service, the rank as well as the name of the writer, is in future to be endorsed.
The title of Ensign and Cornet being changed to Second Lieutenant, the change must be attended to in all returns and documents. It is also directed that returns not only specify the time when, but the place where the return is made; and no return, in future, will be received, if not signed by the commanding officer of the district, regiment, or corps, which it may concern. Where it may be found necessary, to deviate from this rule, information will be given.
Deviations from the rules established for the recruiting service, having been observed in several instances, commanding officers of regiments and districts are charged to be particularly attentive to this object, and by calling officers to account, prevent as far as may be, the United States from suffering by the disobedience or inattention of those to whom the recruiting service may be committed, and in order to deter persons enlisting into the army of the United States from imposing upon recruiting officers by concealing disabilities which render them unfit to serve—it is ordered, that in future every article of clothing issued to a recruit, who upon inspection shall be found to have been unfit for service at the time of his enlistment, shall be taken from him and returned to the United States.
